DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on November 25, 2020 was received. Claims 1, 8-10, 15 and 16 were amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued October 6, 2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2021 has been entered.

Claim Rejections - 35 USC § 102 and 103
The claim rejections under 35 U.S.C. 102(a)(1) as anticipated by Zheng (US 2013/0248157) on claims 9 and 13-14 are withdrawn because Applicant amended claim 9 to require that the masking box protect all of the outer surfaces of the heat exchanger. The claim rejections under 35 U.S.C. 103 as unpatentable over Zheng in view of Clinton et al. (US 2013/0122196) on claims 1-7, over Zheng in view of Clinton et al. and Bishop et al. (US 2003/0066632) on claim 8, over Zheng in view of Helber, Jr. et al. (US 4,616,596) on claims 10-11, over Zheng in view of Schramm on claim 12 and over Zheng in view of Bishop et al. on claim 15 are withdrawn because Applicant amended claims 1 and 9 to require that the 

Election/Restrictions
Claims 1-15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16 and 19-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 24, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-16 and 19-20 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 1, 9 and 16 are drawn to a system and method for coating the interior of a heat exchanger, where a tank is provided for storing the coating material, a pump is coupled to the tank and configured to force the coating solution into and through the heat exchanger, where the heat exchanger is provided in a masking box which is immersed into the coating solution within the tank, and 
The closest prior art, Zheng, Clinton et al., Bishop et al., Helber Jr. et al. and Schramm teach similar heat exchanger coating systems and tanks but fail to teach or suggest arranging the heat exchanger to be within a masking box that prevents the coating solution from contacting any of the outer surfaces of the heat exchanger when submerged into the solution within the tank, as required by claims 1, 9 and 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/S.A.K/
Stephen KittExaminer, Art Unit 1717                                                                                                                                                                                                        2/26/2021

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717